—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered July 11, 1996, which denied plaintiffs motion for disclosure sanctions, unanimously affirmed, without costs.
Sanctions were properly denied on a record showing that compliance with the prior order directing depositions was impossible due to inclement weather, and that defendants’ attorney thereafter made good faith efforts to arrange a mutually agreeable date for the depositions (see, Rodriguez v Sklar, 56 AD2d 537). The IAS Court should fix a new and final date for depositions. Concur—Milonas, J. P., Ellerin, Wallach and Rubin, JJ.